Title: The American Commissioners to Jonathan Williams, Jr., 1 May 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Williams, Jonathan Jr.


The commissioners had been plagued from the start by the lack of regular and reliable communication with America. On April 1 they had signed a contract with Chaumont for establishing a packet service; now, a month later, the service was ready to start as soon as the first packet arrived from Morlaix and took on her cargo. The commissioners put Williams in charge of this new operation, as the first step in making him their sole agent in Nantes. They had lost confidence in Penet, Gruel, and especially Thomas Morris, and at this time apparently washed their hands of them all. Williams’ promotion may well have brought greater efficiency, for the young man was competent; but the decision subsequently opened Franklin to the charge of nepotism.
 
Mr. Williams
Paris May 1. 1777.
Mr. Cornic of Morlaix will order to your Care a small Vessel design’d as a Packet for America. You will see by the Contract Copy inclosed, we are to load goods to a certain amount, as she is instantly to be dispatched. We desire you would put the quantity of Goods to be sent in her out of the Bales on hand. We have order’d that future Packets coming from America or else where to Nantes for us shall be under your direction, of which we have informed Mr. Penet and Mr. Moris. You will therefore on the arrival of any Vessel from America with Dispatches for us inform the Captains or Persons charged with them of your appointment receive the Letters and send them to us in the most safe and expeditious manner, plan for which of Mr. Chaumont is inclosed. We advise you to charge the Person bringing Dispatches to say not a Word of his errand to any one, and we confide in your prudence to conduct the receiving as well as the expedition of the Packets with all possible Secrecy. We are sir yours &c.

  
    
      (signed)
      B. Franklin
    
    
      S. Deane
    
    Arthur Lee
  
Copy of a Letter from the honble the Commissioners at Paris to Mr. Jonn. Williams at Nantes.
